DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 08/06/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-16 have been considered and examined.  No claims has/have been canceled.  

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 lines and 2 recite “the sensor sticker and the removable cover” which both lack antecedent basis.
For the purpose of examination the examiner will interpret “the sensor sticker and the removable cover” as the sensor cover and the removable sticker”.  Appropriate correction is required.

Drawings
The drawings were received on 08/06/2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treible (US Pub. 2018/0160509) in view of Mahaffey et al. (USPN 10,798,797) and Xu et al. (US Pub. 2016/0023894).
As to claim 1, Treible discloses a light fixture (Fig. 9; 902 light fixture), comprising: a fixture body (903 housing) for supporting a light source (Fig. 4; 442 light sources; [0140]); a pre-cut aperture (Opening in 969 mounting feature that 966 extension is attached through.  965 fastening device goes through the aperture) formed in the fixture body (903), sized and proportioned for receiving a sensor (960 sensor module) for activating at least one light source received in the fixture body ([0053]); a power supply (Fig. 1; 140 power supply) that provides electrical power to ([0109]) the except for (a) (b) a removable sticker for covering the pre-cut aperture until the sensor is optionally installed; wherein the sensor comprises: a photocell that measures ambient light in a surrounding area such that, upon detecting a predetermined low light level, the photocell generates a signal to activate the light source; a motion sensor that detects motion such that, upon detection of a predetermined motion level, the motion sensor generates a signal to activate the light source; a timer that measures a predetermined period of time such that, upon detecting no movement at the motion sensor, reducing a light level of the light source by a predetermined amount;
(a ) Mahaffey teaches a removable (col. 4 lines 22-30 knock-out opening; cover is the genus for the species sticker, so examiner leaves the word cover in the claim.) for covering the aperture (opening) until the sensor is optionally installed (col. 4 lines 22-30); wherein the sensor comprises: a photocell that measures ambient light in a surrounding area such that, upon detecting a predetermined low light level, the photocell generates a signal to activate the light source (col. 4 lines 22-37); a motion sensor that detects motion such that, upon detection of a predetermined motion level, the motion sensor generates a signal to activate the light source (col. 4 lines 22-37); a timer that measures a predetermined period of time such that, upon detecting no 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use cover/motion sensor/photocell sensor algorithms as taught by Mahaffey for the opening/motion sensor/photocell sensor algorithms as disclosed by Treible to utilize a removable item to protect the fixture from ingress until the cover needs to be removed to attach sensor circuitry and to utilized algorithms for the motion and light sensor to provide light and motion protection while turning off or dimming the lights when there is no motion or light levels are high (col. 4 lines 22-37) for saving of energy when no light is needed.
(b ) Xu teaches a removable sticker (0025; tape covering) for covering the pre-cut aperture (0025 preformed hole).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the kind of covering that is a sticker as taught by Xu for the covering as disclosed by Treible as modified by Mahaffey to utilize simple substitution of one known removable covering for another to obtain predictable results and additionally this covering can be reattached to cover again (0025).
		
	

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treible, Mahaffey and Xu as applied to claim 1 above, and further in view of Plunk et al. (US Pub. 2013/0207552)
Regarding claim 2, Treible discloses the invention as disclosed above except for the sensor includes a sensor cover having a shape and size substantially similar to the removable cover of the light fixture.  
Plunk teaches the sensor (Fig. 3; 20 sensor system) includes a sensor cover (22a cover) having a shape and size substantially similar (similar is a relative term and substantially is a broad term.) to the removable cover (knock-out; [0024]) of the light fixture (30 recessed luminaire).  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a sensor cover/removable cover/size as taught by Plunk for sensor/removable cover/size as disclosed by Treible as modified by Mahaffey to utilize a size cover configuration that works for an attaching sensor module to a light fixture (Fig. 3;).

Regarding claim 3, Treible discloses the invention as disclosed above except for wherein the sensor sticker and the removable cover are of different colors to provide an easily identifiable visual indicator of whether the sensor has been installed in the fixture body.
Xu teaches wherein the sensor sticker (The sensor cover  Lid 400 may be made of metal, plastic or any other suitable material.) and the removable cover (The removable cover i.e. removable sticker is of a color as it must be.) are of different colors (The lid is made of metal or plastic or other material.  So choose the metal or plastic that doesn’t have the same color as the tape.) to provide an easily identifiable visual 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use different color configuration as taught by Xu for the colors of the sensor cover and removable sticker as disclosed by Treible as modified by Mahaffey and Xu to utilize the use of different colors which can be used to.
		

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treible, Mahaffey and Xu as applied to claim 2 above, and further in view of Li (CN205038204U)
Regarding claim 4, Treible discloses the invention as disclosed above except for the sensor comprises a backplate having an opening for admitting pin connectors for engage a socket in the fixture body connected to the power supply.
Li teaches the sensor (Fig. 1-7) comprises a backplate (Fig. 2) having an opening for admitting pin connectors (13 power supply pin) for engaging a socket (A socket would attached to the pins; page 2 paragraph beginning “Preferably, the power supply pin (13)”) in the fixture body (Fig. 2) connected to the power supply.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use sensor pin configuration as taught by Li for the sensor powering configuration as disclosed by Treible to utilize a structure for powering a sensor (Fig. 2).
	

	
	


Allowable Subject Matter
Claims 13-16 are allowed.
Claims 5-12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 5 is allowable because limitations The light fixture, wherein the fixture body comprises a flat substrate panel upon which a plurality of light sources are mounted, and wherein the pre-cut aperture formed in the panel are not disclosed. 
The closest prior art are Plunk et al. (US Pub. 2013/0207552) and Sinai et al. (US Pub. 2011/0291570). While Plunk discloses a pre-cut aperture (knock-out; [0024]) and Sinai discloses a flat substrate panel (base plate) upon which a plurality of light source are mounted (34B arc tube and 12 luminaire housing; [0047]). Neither Plunk nor Sinai disclose or suggest in summary the fixture body comprises a flat substrate panel upon which a plurality of light sources are mounted, and wherein the aperture comprises a pre-cut aperture formed in the panel.
Claim 13 is allowable because limitations a method, comprising: providing a fixture body for supporting a light source; providing a sensor comprising, a photocell; a motion sensor; a timer that measures a predetermined period of time such that, upon detecting no movement at the motion sensor, reducing a light level of the light source by 
The closest prior art are Plunk et al. (US Pub. 2013/0207552A) and Mahaffey et al. (USPN 10,798,797). While Plunk discloses a sensor cover (22a cover) and removable cover (knock-out; [0024]) and Mahaffey discloses a removable cover (col. 4 lines 22-30 knock-out opening). Neither Plunk nor Mahaffey disclose or suggest in summary providing a removable sticker over the pre-cut aperture; removing the sticker from the aperture; inserting the sensor into the aperture; connecting the sensor to a power supply for the light source; replacing the sticker over the sensor inserted in the aperture.
The remaining claims are allowable due to their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875